Citation Nr: 1309657	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1954 to August 1958.

This matter came to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2012 and July 2012 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in March 2012, providing another VA examination in January 2013 (when actual results of the March 2012 VA puretone audiometry could not be located) and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a Board videoconference hearing in December 2011.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The results of augiological tests conducted in accordance with 38 C.F.R. § 4.85 have not shown compensable hearing loss under VA rating criteria. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85 and Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2008.  The RO provided the appellant with additional notice in June 2009, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the June 2009 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a February 2010 statement of the case; and April 2011, April 2012 and February 2013 supplemental statements of the case, following the provision of notice in June 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA and private treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in March 2009, 
March 2012 and January 2013; and afforded the Veteran the opportunity to give testimony at a Board videoconference hearing in December 2011.  Altogether, in statements received in February 2013 and March 2011, the Veteran and his representative stated that they did not have any additional evidence to submit and requested that the case be forwarded to the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

An October 2008 audiology report from Miracle Ear shows puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
55
50
LEFT
35
65
85
90

No speech discrimination scores were provided.

On the authorized audiological evaluation in March 2009, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
60
55
LEFT
35
70
75
100

The puretone threshold average was 42.5 in the right ear and 70 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 76 in the left ear.

At the time of the March 2009 audiological examination, the Veteran reported greatest difficulty hearing conversation in all situations specially from his left ear and often had to ask others to repeat themselves.  The Veteran was shown to have an average puretone hearing loss in the right ear of 43 decibels (when rounded up), with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 70 decibels, with 76 percent speech discrimination, which also translates to a Roman numeral designation of IV for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level IV for the left ear equates to a zero percent disability evaluation.

A July 2009 VA audiological assessment shows that the Veteran had difficulty hearing the television, while on the telephone, and in group and one-on-one situations.  Speech discrimination of 88 percent bilaterally.  There was sensorineural hearing loss with good speech discrimination in the right ear.  In the left ear, there was hearing within normal limits through 500 Hz then moderate sloping to profound sensorinueral hearing loss with good speech discrimination. 

On the authorized audiological evaluation in January 2012, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
55
55
LEFT
15
65
75
85

The puretone threshold average was 44 in the right ear and 60 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.

The Veteran was shown to have an average puretone hearing loss in the right ear of 48 decibels (when rounded up), with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 60 decibels, with 92 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear.  38 C.F.R. § 4.85, Table VI.  When applying Table VII, Diagnostic Code 6100, level I for the right ear and level II for the left ear equates to a zero percent disability evaluation.  The audiologist diagnosed mild sloping to moderate sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear at 75 decibels. 

When the Veteran was afforded a VA examination in March 2012, the VA examiner diagnosed mild sensorineural hearing loss from 250 to 2000 Hz, sloping to moderate-severe right ear; mild sensorineural hearing loss from 250 to 1000 Hz, sloping to severe to profound hearing loss in the left ear.  Word discrimination scores were 94 percent in the right ear and 72 percent in the left ear.

Since actual results of the March 2012 VA puretone audiometry could not be located, the Veteran was afforded another VA examination in January 2013.  On the authorized audiological evaluation in January 2013, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
55
55
LEFT
35
70
85
90

The puretone threshold average was 45 in the right ear and 70 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 72 in the left ear.  The VA examiner noted that puretone testing revealed normal hearing acuity through 500 Hz sloping to a mild to moderately-severe sensorineural hearing loss in the right ear; and normal hearing acuity at 250 Hz sloping to a mild to profound sensorineural hearing loss in the left ear. 

An October 2012 VA treatment record shows moderate difficulty hearing. 

At the time of the January 2013 audiological examination, the Veteran denied any impact on the ordinary conditions of his daily life, including the ability to work.  The Veteran was shown to have an average puretone hearing loss in the right ear of 45 decibels, with 92 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 70 decibels, with 72 percent speech discrimination, which translates to a Roman numeral designation of VI for the left ear.  38 C.F.R. § 4.85, Table VI.  When applying Table VII, Diagnostic Code 6100, level I for the right ear and level VI for the left ear equates to a zero percent disability evaluation.

The several audiological test shows that at no time was the criteria for a compensable rating met.  Again, determination as to the correct rating for hearing loss disability entails a mechanical application of test results to the rating criteria.  The evidence simply does not show that a compensable rating is warranted.  

In the instant case, Table VIA is not for application because neither audiological evaluation showed that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 decibels or lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  (Emphasis added).

The Board acknowledges the Veteran's notice of disagreement received in May 2009 in which he asserted that he should be granted a higher rating since he was exposed to artillery fire on a daily basis.  However, the Board notes that ratings for hearing loss are not based on the types and levels of noise exposure in service, but rather on test results (which, as explained above, do not support an increased rating in this case).  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

Extraschdular Consideration

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim. 

Staged ratings are not of application since the Veteran's bilateral hearing loss is adequately contemplated by the noncompensable rating during the entire time period in question.  Should the severity of the bilateral hearing loss increase in the future, the Veteran may always file a claim for an increased rating.  



ORDER

The appeal is denied.





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


